DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 10/16/2020 is acknowledged. This amendment cancelled claims 1-4, amended the specification, substituted a new abstract and added claims 5-8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the spring stiffness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the height setting" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the vehicle superstructure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the carriageway" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 introduces the element “a check valve” in line 9.  Claim 5, line 9 then the element “an opened check valve”.  It is unclear whether the “opened check valve” is referring to the “check valve” or is a separate “check valve”.
Claim 5 recites the limitation "the anti-dive angle" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the anti-squat angle" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Engineering Explained, “The Ford GT Suspension is Unlike Anything Else (animation)”, YouTube, January 3, 2018; https://www.youtube.com/watch?v=L0rAU0or3rQ (accessed October 20, 2021), as cited by Applicant, in view of Von Holst et al. (US 2018/0134107) and Sugasawa et al. (US 4,733,883).
With respect to claim 5, Engineering Explained discloses a vehicle wheel suspension comprising: a suspension spring (torsion spring); an additional spring element (coil spring), which is configured to vary the spring stiffness of the wheel suspension and the height setting of the vehicle superstructure (video 1:20-1:35) above the carriageway by being connectable in series (video 0:50 to 1:50) with the suspension spring (torsion spring), the additional spring element (coil spring) not being configured as a fluid spring but in a material with low internal friction (video 0:40 to 3:00), wherein the additional spring element is disposed in a working chamber of a hydraulic cylinder (video 0:40 to 3:00), the working chamber, in hydraulic terms, being configured to be completely shut off (video 1:45 to 3:00).  (Entire video clip.)  Engineering Explained discloses completely shutting off the working chamber but is silent regarding a check valve.  Von Holst et al. teaches as well known the use of a check valve (40) to shut off a suspension cylinder (10).  (Figs. 1-3, paragraphs 30-48.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the check valve structure as described in Von Holst et al. into the invention of Engineering Explained in order to deactivate the hydraulic suspension system. (Paragraph 34.)  Sugasawa et al. teaches of an opened check valve (62 or 64) while activating a vehicle drive apparatus with braked vehicle wheels being variable by the anti-dive angle and/or the anti-squat angle, and for such a volumetric variation of the working chamber (600), a hydraulic medium is flowable through the opened check valve.  (Figs. 1-15, col. 4, lines 28-68, cols. 5-13, col. 14, lines 1-43.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hydraulic structure as described in Sugasawa et al. into the invention of Engineering Explained, as modified, in order to control damping characteristics or stiffness of a vehicular suspension system depending upon vehicle driving 
With respect to claim 6, Engineering Explained, as modified, discloses a support piston of the hydraulic cylinder that is supported on the vehicle superstructure (video 1:20-1:35), and the suspension spring is supported on a hollow cylinder of the hydraulic cylinder, the hollow cylinder guiding the support piston (video 0:05-3:00).  (Entire video clip.)  
With respect to claim 7, Engineering Explained, as modified, discloses the hydraulic cylinder and the suspension spring (torsion spring) are dimensioned and disposed in such a manner that the suspension spring at a minimal working chamber volume of the hydraulic cylinder, while functionally by-passing the additional spring element (coil spring), is supported quasi-directly on the vehicle superstructure (video 1:20-1:35).  (Entire video clip.)  

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616